Citation Nr: 1034599	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-05 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for a claimed bilateral hearing 
loss.  



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to April 
1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the RO in Los 
Angeles, California (CA) in May 2005.  

The Board remanded the case in September 2008 to the RO (via the 
Appeals Management Center (AMC), in Washington, D.C.) for 
additional development of the record.  Specifically, the purpose 
of the remand was to schedule the Veteran for a VA examination.  

Of preliminary importance, a request was received in July 2010 to 
transfer jurisdiction over the case to the RO in Manila, the 
Republic of the Philippines.  The title page of this remand 
reflects the Veteran's desire to have his claims file transferred 
to the Manila RO.  

The appeal is being remanded to the RO via the AMC.  VA will 
notify the Veteran if further action is required.  


REMAND

As noted, in a September 2008 remand, the Board requested that 
the Veteran be afforded a VA examination to determine the nature 
and likely etiology of his claimed bilateral hearing loss.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the Board is obligated by law to ensure that the RO 
complies with its directives; and where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Further, the Court has held that "only substantial compliance 
with the terms of the Board's engagement letter would be 
required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

Unfortunately, as discussed, the Board finds that the RO failed 
to substantially comply with the directives of the Board's 
remand.  Additional development is needed prior to further 
consideration of the claim.  

A claimant has a duty to report for VA examination, and must 
accept the legal consequences for failing to report for good 
cause.  Turk v. Peake, 21 Vet. App. 565, 567 (2008).  In an 
original compensation claim, the consequences for failing to 
report of VA examination requires that the claim be adjudicated 
based upon the evidence of record. 38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  

The Veteran was initially scheduled for a VA audiology 
examination in October 2009.  Notably, VA medical facility 
indicated that the Veteran "preferred to have the compensation 
and pension examination at his current living location in the 
Philippines."  

Two further attempts were made to schedule the Veteran for a VA 
audiology examination, in November and December 2009.  At that 
time the AMC notified the Veteran, via a February 2010 letter 
sent to his address in California that he was to be rescheduled 
for an examination.  

Another attempt was made to schedule the Veteran for a VA 
audiology examination in February 2010, but the Veteran again 
failed to report.  

The Board notes that a VA Form 21-4138, Statement in Support of 
Claim, received in July 2010, reflects a request by the Veteran 
to reschedule the VA examination because the Veteran moved to the 
Philippines last year and planned to remain there for a while.  
He requested that it be performed at the Manila Outpatient Clinic 
and that his claims file be transferred to the RO in Manila.  

As the Veteran has not yet been afforded a VA examination to 
address the nature and etiology of his claimed bilateral hearing 
loss, the Board finds that it should be scheduled by VA in the 
Philippines.  38 C.F.R. §§ 3.326, 3.327, 3.655 (b) (2009).  

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
(VCAA).  See 38 C.F.R. § 3.159 (2009).  However, identification 
of specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should also 
undertake any other development or notification action deemed 
warranted by VCAA prior to readjudicating the claim on appeal.  
The RO's adjudication of the claim should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should arrange for the Veteran 
to undergo VA examination to determine the 
nature and likely etiology of the claimed 
hearing loss.  

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  

All appropriate tests and studies (to 
include audiometry, and speech 
discrimination testing, for each ear) 
should be accomplished and all clinical 
findings should be reported in detail.  

Based on the audiometry test results, the 
examiner should specifically indicate 
whether the Veteran currently has hearing 
loss disability in either ear as recognized 
for VA compensation purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 percent).  

The examiner also should render an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any hearing loss 
disability is the result of increased noise 
exposure or other incident of the Veteran's 
period of active service.    

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) report.  

2.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the Veteran 
by the pertinent VA medical facility.  

3.  To help avoid future remand, the RO 
must ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim of service connection 
for bilateral hearing loss in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative with a fully 
responsive Supplemental Statement of the 
Case and afford them with a reasonable 
opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  


